United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60688
                          Summary Calendar


CHELLADURAI PALANI,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 607 698
                        --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Chelladurai Palani, a native and citizen of India, petitions

this court to review the decision of the Board of Immigration

Appeals (BIA) dismissing his appeal of the Immigration Judge’s

(IJ) decision ordering him removed to India.    The IJ refused to

terminate or administratively close Palani’s removal proceedings

because Palani had not obtained the concurrence of the Department

of Homeland Security.    The IJ determined that Palani was

removable after Palani admitted that he had overstayed his

nonimmigrant visa.    Palani appealed to the BIA, and the BIA,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60688
                                 -2-

mistakenly believing that no final order of removal had been

entered, treated Palani’s appeal as interlocutory and did not

consider the issues raised therein.    The IJ returned the record

to the BIA for further review, notifying the BIA that an order of

removal had been previously entered.   Thereafter, the BIA

dismissed Palani’s appeal on its merits.

     Palani argues that the IJ erred when the IJ returned the

case to the BIA for further review without first calling Palani

into court to determine the possibility of any application for

relief from removal.   Palani did not raise this claim before the

BIA in his appeal, which was briefed before the alleged error

occurred, or in a motion to reopen his deportation proceedings.

Accordingly, we lack jurisdiction to consider Palani’s petition

for review.   See 8 U.S.C. § 1252(d)(1); Roy v. Ashcroft, 389 F.3d

132, 137 (5th Cir. 2004).   Palani’s petition for review is

DISMISSED FOR LACK OF JURISDICTION.